Opinion filed April 20, 2006












 








 




Opinion filed April 20, 2006
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                   __________
 
                                                          No. 11-06-00050-CV 
 
                                                    __________
 
                                   PALO PINTO COUNTY, Appellant
 
                                                             V.
 
       ROBERT
STEVE VEACH AND CAROLYN DEAN VEACH, Appellees
 

 
                                          On
Appeal from the 29th District Court
 
                                                      Palo
Pinto County, Texas
 
                                                 Trial Court Cause No. T-19,942
 

 
                                             M
E M O R A N D U M   O P I N I O N
Palo Pinto County has filed in this court a motion
to dismiss this appeal.  In the motion,
Palo Pinto County states that the parties have fully settled all issues in
dispute and have agreed to the March 30, 2006, amended order.  The motion is granted.
The appeal is dismissed.
 
April 20,
2006                                                              PER
CURIAM
Panel
consists of:  Wright, C.J., and
McCall, J., and Strange, J.